Exhibit Direction Commerciale Dennis MATHESON Chief Technical Officer TerreStar' Networks Inc. 12010 Sunset Hills Road Reston, VA 20190 United States of America Evry-Courcouronnes, February 6th, 2008. Ref. : DC/SC/MCA/CAL L08-040 Subject : TERRESTAR LAUNCH PERIOD SELECTION. Ref.1 : TerreStar Letter dated January 18th, 2008 Dear Mr. MATHESON, Arianespace is in receipt of Reference 1 above and confirms the new Launch Period request of December 1st, 2008 to February 28th, 2009 is acceptable for TerreStar1. Please keep us informed of the spacecraft Integration and Test activities and schedule. We look forward to continuing our cooperation on this important mission. Please let me know if there are any questions. Sincerely, /s/ Michael H. CALLARI Michael H. CALLARI TerreStar Program Director Copies: TerreStar: T. Pinney Arianespace : P. Berterottière, P. Loire, J. Rives - AE Inc. www.arianespace.com Siège socialBoulevard de l'EuropeB.P. 17791006 Evry-Courcouronnes cedexFrance Tél : +33 1 60 87 60 00Fax : +33 1 60 87 62 47S.A. au capital de 395 010 € RCS Evry B Filiale Washington Tél : +1 202 628-3936 Fax : +1 202 628-3949 Bureau de liaison Tokyo Tél : +81 3 3592-2766Fax : +81 3 3592-2768 Bureau de liason Singapour Tél : +65 6223 6426 Fax : +65 6223 4268 Établissementde KourouTéI : + 07 Fax : +
